Title: Last Will and Testament of Alexander Hamilton, [9 July 1804]
From: Hamilton, Alexander
To: 



[New York, July 9, 1804]

In the Name of God Amen! I Alexander Hamilton of the City of New York Counsellor at Law do make this my last Will and Testament as follows. First I appoint John B Church Nicholas Fish and Nathaniel Pendleton of the City aforesaid Esquires to be Executors and Trustees of this my Will and I devise to them their heirs and Assigns, as joint Tenants and not as Tenants in common, All my Estate real and personal whatsoever and wheresoever upon Trust at their discretion to sell and dispose of the same, at such time and times in such manner and upon such terms as they the Survivors and Survivor shall think fit and out of the proceeds to pay all the Debts which I shall owe at the time of my decease, in whole, if the fund shall be sufficient, proportionally, if it shall be insufficient, and the residue, if any there shall be to pay and deliver to my excellent and dear Wife Elizabeth Hamilton.
Though if it shall please God to spare my life I may look for a considerable surplus out of my present property—Yet if he should speedily call me to the eternal wor[l]d, a forced sale as is usual may possibly render it insufficient to satisfy my Debts. I pray God that something may remain for the maintenance and education of my dear Wife and Children. But should it on the contrary happen that there is not enough for the payment of my Debts, I entreat my Dear Children, if they or any of them shall ever be able, to make up the Deficiency. I without hesitation commit to their delicacy a wish which is dictated by my own. Though conscious that I have too far sacrificed the interests of my family to public avocations & on this account have the less claim to burthen my Children, yet I trust in their magnanimity to appreciate as they ought this my request. In so unfavourable an event of things, the support of their dear Mother with the most respectful and tender attention is a duty all the sacredness of which they will feel. Probably her own patrimonial resources will preserve her from Indigence. But in all situations they are charged to bear in mind that she has been to them the most devoted and best of mothers. In Testimony whereof I have hereunto subscribed my hand the Ninth day of July in the year of our lord One thousand Eight hundred & four.




Signed sealed published & declared as and for his last Will and Testament in our presence who have subscribed the same in his presence.
}
Alexander Hamilton


The words John B Church being above interlined.



Dominick T BlakeGraham NewellTheo B Valleau

